LANKFORD, Judge,
dissenting.
This appeal presents a particularly troublesome issue. On the one hand, the claimant paid premiums for insurance against a loss of earning capacity due to an industrial injury. Yet his insurer asserts that no compensation need be paid for his permanent disability because he was working as the sole proprietor of an as yet unprofitable business at the time of the injury. In light of the basic public purpose of workers’ compensation to provide compensation, this result seems unjust.
On the other hand, as the majority opinion ably argues, both the insurance policy and the governing statute appear to limit this claimant’s compensation to his “actual average monthly wage” at the time of the injury. Claimant was receiving no wages at that time.
My resolution of this conflict differs from the majority’s. Because the governing principle in this case is the legislative goal of compensating those disabled by industrial accidents, and because the statutory language is amenable to the award of some compensation, I would affirm the award. I therefore must respectfully dissent.
The legislative purpose of the workers’ compensation system must be considered first. In any attempt to discern the meaning of statutes, courts strive to find and effectuate the Arizona Legislature’s purposes. “Our ultimate duty is to implement legislative intent,” we said in Canon Sch. Dist. v. W.E.S. Constr. Co., 174 Ariz. 269, 272, 848 P.2d 848, 851 (App.1992).
We need not look far for indications of the purpose of workers’ compensation. Our supreme court recently discussed that question in a decision which allowed more liberal disability benefits by including in the calculation of the worker’s average monthly wage those wages from concurrent dissimilar employment. In Wiley v. Industrial Comm’n, 174 Ariz. 94, 847 P.2d 595 (1993), the court said:
“[T]he underlying purpose of compensation law ... is to estimate accurately the claimant’s earning capacity and provide compensation bearing a proper relation to it.” 847 P.2d at 603, (quoting 2 Larson Workmen’s Compensation § 60.32, at 10-729 (1992)). And in Senor T’s Restaurant v. Industrial Comm’n, 131 Ariz. 360, 363, 641 P.2d 848, 851 (1982), our supreme court stated:
“The underlying purpose of the Workmen’s Compensation Act is to compensate an employee for lost earning capacity and to prevent the injured employee and his dependents from becoming public charges during the period of disability.” (Citations omitted). The compensatory purpose of the Act has long been the guiding hand in our decisions on workers’ compensation questions. “For six decades,” the supreme court wrote in Wiley, “we have endeavored to construe the Act broadly to effectuate these underlying purposes.” 847 P.2d at 601.1
This consistent approach of honoring the Legislature’s intent to compensate workers renders suspect the outcome reached by the majority here: the denial of benefits to a worker who was concededly industrially injured, admittedly permanently disabled, unquestionably covered by the compensation system and clearly insured by a policy on which premiums were paid for disability protection.
*230The majority nevertheless finds itself constrained to deny benefits by what it sees as the unambiguous language of the statute and the insurance policy. I therefore turn now to this language.
The language of the insurance policy mimics the statute, and thus both may be examined together. The essential question which these provisions present is this: does a sole proprietor, who works in a business which does not generate net earnings, have an “actual average monthly wage” upon which disability compensation may be calculated?
The majority reads the statutory language as having only one meaning and as demanding that a sole proprietor in an unprofitable business cannot be compensated. While courts are ordinarily bound by clear statutory language, they are not compelled to follow superficially clear language to absurd results. See Marquez v. Rapid Harvest Co., 89 Ariz. 62, 64, 358 P.2d 168, 170 (1960); Walls v. Arizona Dep’t of Pub. Safety, 170 Ariz. 591, 594, 826 P.2d 1217, 1220 (App.1991). Instead, the courts try to reach sensible results by fulfilling the Legislature’s intent. “The primary principle of statutory construction is to determine and give effect to legislative intent.” Wyatt v. Wehmueller, 167 Ariz. 281, 284, 806 P.2d 870, 873 (1991).
A result which denies all benefits to an injured and disabled worker manifestly conflicts with legislative intent. That outcome is contrary to the fundamental legislative policy of compensation for those who are disabled from earning a living by industrial injury. In light of the overall legislative purpose of compensation and our longstanding jurisprudence liberally construing the Act to achieve that purpose, the extraordinarily harsh result of denying all benefits is so contrary to public policy that it cannot be what the Legislature intended. Even if the statutory language appears clear enough, we cannot follow it to a result—the complete denial of benefits to a covered, injured worker—winch is opposite of the Legislature’s goal. Our supreme court said in an earlier workers’ compensation decision:
It is ... almost universally held that when the literal language of a statute will result in ... a meaning which, from the general context of the statute, is clearly at variance with the legislative intent, courts may and will alter, modify, or supply words to the statute in order to give effect to the manifest intention of the Legislature.
State v. Pressley, 74 Ariz. 412, 422, 250 P.2d 992, 998 (1952) quoting Keller v. State, 46 Ariz. 106, 117, 47 P.2d 442, 447 (1935).
Although even facially unambiguous language should not be read in a manner directly at odds with the Legislature’s intention, I am also unconvinced that the statute can be read only the way suggested by the majority. Legislative history fails to reveal consideration by the Arizona Legislature of the precise problem at hand. On the contrary, a provision which denies all compensation to an injured, disabled and covered worker seems wholly out of place with the workers’ compensation statutory scheme.
Nor does the statutory language specifically address this case. The statute creates a general rule which the majority extends to this case by seemingly straightforward application. But what if the Legislature did not foresee this case and therefore simply omitted a provision to cover it? The general rule, found in A.R.S. section 23—901(5)(i) (Supp. 1992), results in compensation whenever the sole proprietor has either received wages or net earnings and thus works well enough in most situations. The present case is not typical, however. If it had considered this situation, would the Legislature have preferred for us to deny benefits to the injured claimant or to affirm the ALJ’s award of benefits? Would it have decided to deny the sole proprietor benefits because his business was not yet profitable or to allow the AL J to award benefits based on an imputed “actual” wage? Given the overall compensatory purpose of the Act, it seems almost certain that the Legislature would have provided for benefits in this situation.
The majority opines that the Legislature has already spoken on this matter by pre*231scribing the method of calculating permanent disability payments to a sole proprietor. The statute provides that the disability payment will be “computed on the lesser of the assumed monthly wage agreed to by insurance carrier ... or the actual average monthly wage received by the sole proprietor at the time of injury.” A.R.S. § 23—901(5)(i) (emphasis added). Because the worker’s net earnings from the business were zero, the majority reasons, his “actual wage” was zero, and zero is the “lesser” amount.
Although the majority’s reasoning is direct, it overlooks some important considerations. “To find legislative intent, an appellate court may consider many different factors. These factors include the context of the statute, the language used, the subject matter, its historical background, its effects and consequences, and its spirit and purpose.” Wyatt, 167 Ariz. at 284, 806 P.2d at 873. Thus, the statutory language, though powerful evidence of legislative intention, is only one of many indicia of the Legislature’s plan.
The majority’s construction is not the only way to read this statute. In my view, the statutory language is not as clear as it first seems. The Legislature apparently contemplated that two sums—the assumed wage and the “actual” wage—be compared. However, there is no actual wage here because the “employee,” as the owner of the business, did not pay himself wages. Instead, he apparently plowed all revenues back into the business in an attempt to make it economically viable.
It is not clear that the Legislature intended that the worker receive no disability compensation when no wages were actually paid. It seems at least equally likely that the Legislature intended to compare two amounts, both greater than zero, and arrive at a “lesser” amount. In fact, the apparent object of the statute is to make the “assumed monthly wage” a cap on benefits, not to reduce benefits to zero when “actual wages” are not paid. This seems the more likely construction when it is remembered that the Act’s basic purpose is to compensate injured workers. Moreover, a conceptual difficulty suggests that the statute does not bar all compensation on the basis that the wages were zero: this employee was not being paid a wage in the amount of zero; rather, this employee did not receive “wages”. The difference is like that between having an empty cup (wages of zero) and no cup at all (the employee was not a wage earner). Because the statute can easily be read as contemplating that there be both a cup and something in it (i.e., that some wages have been paid) before actual wages are used to calculate compensation, that construction is preferred. In my judgment, that reading better serves the legislative goal of compensating injured workers for lost earning capacity. “We decline to adopt a literal, wooden application of this legislation [because] [t]o do so would be unfaithful to the Legislature’s wishes.” Canon Sch. Dist. v. W.E.S. Constr., 174 Ariz. at 272, 848 P.2d at 851.
Another consideration favoring compensation is that, by statute and our prior decisions, the term “actual wages” is not interpreted literally and narrowly.2 Instead, workers may recover benefits based on the extrapolation of the employee’s historical wages or estimation of wages received by other workers. For example, in Pena v. Industrial Commission, 140 Ariz. 510, 683 P.2d 309 (App.1984), we held that the earning capacity of an employee who had not worked in the period immediately preceding his death could be calculated by any of three formulas: (1) extrapolation of the employee’s daily wage; (2) estimation based on similar employees engaged in similar employment in the locality; and (3) determination from prior wages paid to the worker in that job. The reliance on other employees’ wages to estimate the injured or killed worker’s wages was specifically authorized by the Legislature. A.R.S. § 23-104KB).
*232The ALJ’s calculation of “actual wages” in this case, based on uncontroverted evidence of what an outside worker would receive for performing this employee’s job, is closely analogous to the statutory provision and to the second formula mentioned in Pena. In the cases of both the worker who had not been working immediately before his injury and thus had no actual wages at the time of injury and the worker who is the sole proprietor of an unprofitable business, the legislative policy favoring compensation is best effectuated by permitting data other than “actual wages” to serve as the basis for calculating disability benefits.
After all, the “actual wage” concept is only a means to an end. The goal is to compensate the worker for future loss of earning capacity. Actual wages at the time of injury represents past wages, which is one method—indeed, ordinarily the best method—of measuring the future loss. I cannot agree that when the ordinary method of measurement proves unworkable we should simply give up the idea of compensating the worker. Even a worker who has a history of erratic earnings, or no earnings, may sustain a future economic loss due to disability. It is difficult to believe that, despite the compensatory goal of the Act, the Legislature intended to disenfranchise the worker merely because his loss cannot be measured with precision.
Yet another consideration supporting the ALJ’s decision is that other states have allowed similar wage calculations in like circumstances, mainly those involving partner-employees. The sole proprietor situation here is much like that of a partnership: in both cases the employee and the owner of the business is the same. Compare A.R.S. § 23—901(5)(h) (Supp.1992) (coverage of partners) with § 23-901(5)(i) (Supp.1992) (coverage of sole proprietors). In Wilkerson v. B & J Used Furniture, 221 Mont. 250, 718 P.2d 338 (1986), the two partners in a used furniture store were injured on their fourth day of business. Although there was no evidence of actual earnings because the business was new, an award of benefits was based on the estimated payroll for the business divided by the number of employees. The appellate court affirmed, finding that the decision “arrived at a fair estimate of claimants’ future earning capacity, from the evidence presented in this unique case.” 718 P.2d at 340. The court emphasized that “[t]he entire objective of computation of average weekly wages is to arrive at as fair an estimate as possible of claimant’s future earning capacity” in holding that “[t]he brevity of the claimants’ employment ... is of no relevance in computing their rights to workers’ compensation.” Id. (citations omitted).
Similarly, the objective of A.R.S. section 23—901(5)(i) is to estimate future earning capacity so that its loss may be fairly compensated. That the sole proprietor’s business was not generating net earnings at the time of injury does not mean that the owner-worker would never have earnings in the future. Therefore, an estimate as fair as possible under admittedly difficult circumstances is preferable to simply awarding no compensation.
Another similar case is Hines v. Divers World Enterprises, Inc., 158 A.D.2d 831, 551 N.Y.S.2d 416 (1990), in which the decedent was a diver who drowned while working for a business owned by decedent and his wife. Although the worker was entitled to a weekly salary, he drew none: the earnings remained in the corporate treasury. Nevertheless, benefits were awarded—and the award was sustained on appeal—by estimating wages based on the rate the business would have paid outside divers for similar services. This is the same method used by the ALJ here in estimating the worker’s wages.
A final consideration is that, as both parties agree, the claimant here paid an insurance premium calculated on the assumption that the amount of disability benefits would be $1650 per month. The claimant also testified that he understood that he would be paid benefits in that amount if he were to suffer disabling injury. Because the insurer assessed and received premiums based on the mutual assumption that benefits would be *233paid, it would be a windfall to the insurer and an unexpected financial catastrophe to the insured to deny all benefits.
In sum, I believe that A.R.S. section 23-901(5)(i) should be interpreted as contemplating that some disability benefits are recoverable by a sole proprietor who receives no wages. The benefits should be calculated as the lesser of the assumed monthly wage or the “actual” wage as estimated in the manner employed by the ALJ here. This better serves the ultimate legislative purpose of providing compensation. For that reason, I would affirm the award.

. "Primary purposes of the Act include compensating claimants ‘for lost earning capacity,’ ... preventing claimants from becoming public charges during any period of disability, ... relieving employees of the burden of compensable injuries, ... and diminishing litigation between claimants and employers or insurance carriers ..." (Id.; citations omitted).


. In fact, the majority readily accepts that, in a sole proprietor situation, the claimant need not have “actual wages” but that the loss may be calculated based on "net earnings” of the claimant's business. This further illustrates the malleability of the term "actual wages.”